Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 8th, 2021 has been entered. Claims 15-17, 19-28, and 30-36 are currently pending in the application. Applicant’s amendments to the claims have overcome the objections and 112 rejections previously set forth in the Final Office Action dated May 24th, 2021. However, the amendments do not overcome the 103 rejections set forth in the same Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way 
The claim includes limitations regarding the inclusion of a developer as part of the photosensitive composition of claim 15. However, the Applicant’s specification does not disclose anything regarding a developer as part of the photosensitive composition. Paragraph [0115] of the Applicant’s specification, which was cites as support for the new claim 36 in the Applicant’s amendment remarks (page 7, dated July 21st, 2021), only teaches a developer to be used in the developing step of a method which uses the photosensitive composition, not a developer which is included in the photosensitive composition itself.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 36 regarding the concentrations of the basic components are unclear regarding what the concentration amounts are in relation 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19-22, 24-28, 30, 31, 33-34, and 36 are rejected under 35 U.S.C. 103 as being obvious over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe.
Regarding claim 15, Yokoyama teaches a negative type photosensitive composition ([0011]) comprising: (I) an alkali-soluble (made from monomers of acrylic acid, [0055]; see [0019] of instant specification) resin ((meth) acrylic polymer; [0011]) which is a polymer comprising a carboxyl-containing polymerization unit (polymerized acrylic acid, [0055]) and an alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) and also which has a solid content acid value of 5 to 150 mg KOH/g ([0062]) and a weight average molecular weight of 1,000 to 40,000 (3,000 to 30,000; [0058] and [0060]). Yokoyama also teaches ([0122]) an embodiment of an "Acrylic polymer having a carboxyl group" which has an acid value of 120 to 130 mg KOH/g. The composition further comprises: (II) a polysiloxane ([0011]); (III) a compound having two or more (meth)acryloyloxy groups ([0011]; tris(2-
Regarding the value of n in Formula A, which represents the silicon oligomer, Yokoyama does not directly teach a specific repeating unit number range. However, Yokoyama does teach a weight average molecular weight of 4,000 or less ([0097]), which implies a maximum repeating unit amount; the specific maximum value of which would be dependent on the particular functional groups used for X and R 3. Additionally, the disclosed "polymer" ([0093]) would implicitly have at least 2 repeating units. Thus, Yokoyama implies a polymer "n" value range of 2 to a formula-specific maximum. Regardless of the specific value, this range would always overlap or lie within the claimed range of 2 to 20. For the specific functional groups referenced above (carboxyl group as X and methyl group as R 3), the formula-dependent maximum would be n = 29. {Repeating units (assuming O-Si-O-Si-O- polymerization structure, which is portrayed in similar polymers in [0096] and is also well known in the art) would have molecular weights of 134 (Si-O backbone + 2 carboxyl groups; Si(28) + O(16) + 2*[C(12)+2*O(16)+H(1)] = 134) each; The end groups, Me- and Me-O-, would have a total molecular weight of 46 (C(12)+3*H(1) = 15; C(12)+3*H(1)+O(16) = 31; 15+31=46); 4,000 - 46 = 3954; 3954/134 = 29.5..... ----> Maximum of 29 repeating units} Thus, for the specific 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the (meth) acrylic polymer of Yokoyama to have an acid value in the range of 40 to 150 mg KOH/g. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05) Furthermore, the 120-to-130-mg-KOH/g acid value of the taught embodiment of an "Acrylic polymer having a carboxyl group" ([0122]) suggests that the disclosed variation of Yokoyama's invention described above (a (meth) acrylic polymer comprising a repeating unit having an acid group, such as a carboxyl group, and a repeating unit having an unsaturated bond (see [0062), specifically one derived from vinyltrimethoxysilane (see [0057])) could reasonably be designed to have an identical or similar acid value. This identical or similar acid value would, therefore, be within the range of the instant claim.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the polymeric "n" value of the silane coupling agent polymer of Yokoyama to be in the range of 2 to 20. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
claim 16, Yokoyama further teaches ([0055]) that said carboxyl-containing polymerization unit (polymerized acrylic acid) is derived from an unsaturated carboxylic acid (acrylic acid).
Regarding claim 17, Yokoyama further teaches that  said alkoxysilyl-containing polymerization unit (KBM-1003, [0057]; vinyltrimethoxysilane, see [0235] of Ebe) is derived from a monomer represented by Formula B of the instant claim (vinyltrimethoxysilane) in which XB is a vinyl group; RB is an ethyl group; a is an integer of 0; and b is an integer of 3.
Regarding claim 19, Yokoyama further teaches ([0052]) that said polysiloxane has a weight average molecular weight of 5,000 or less. Specifically, Yokoyama discloses an embodiment of the composition wherein the weight average molecular weight of the polysiloxane is 1,750 (S1; [0120]), which is within the claimed range.
Regarding claim 20, Yokoyama further teaches that said silicon oligomer ("polymer", [0093]; silane compound having an acid group, [0097]) is contained in an amount of 0.01 to 15 weight parts based on 100 weight parts in total of said alkali-soluble resin ((meth) acrylic polymer) and said polysiloxane ([0097]). This range overlaps with the range of the instant claim for the values of 1 to 15 weight parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the amount of the polymeric silane compound having an acid group of Yokoyama to be in a range of 1 to 15 weight parts based on 100 weight parts in total of the (meth) acrylic polymer and polysiloxane. [In the case where the claimed ranges “overlap or lie inside ranges 
Regarding claim 21, Yokoyama further teaches ([0066]) that said compound having two or more (meth)acryloyloxy groups is contained in an amount of 3 to 80 (3 to 50; [0066]) weight parts based on 100 weight parts in total of said alkali-soluble resin and said polysiloxane.
Regarding claim 22, Yokoyama further teaches that the composition ([0088]) contains said silicone oligomer (additives, [0088]; "polymer", [0093]) as the above (IV).
Regarding claim 24, Yokoyama further teaches ([0067]) that said polymerization initiator is a photo-radical generator (generates a radical by radiation).
Regarding claim 25, Yokoyama further teaches a method of forming a cured film ([0109]), comprising: coating a substrate with the composition according to claim 15, to form a coating film ([0110]), exposing the coating film to light ([0112]), and developing the exposed film ([0116]).
Regarding claim 26, Yokoyama further teaches ([0117]) that the method further comprises the step of heating to cure the coating film at a temperature of 70 to 360°C after the developing step.
Regarding claim 27, Yokoyama further teaches ([0109]) a cured film formed from the composition according to claim 15.
Regarding claim 28, Yokoyama further teaches ([0118]) a device comprising the cured film according to claim 27.
claims 30, 31, 33, and 34, Yokoyama, as referenced above in regards to claim 15, meets all the limitations of the instant claims.
Regarding claim 36, the limitations directed to the developer have been interpreted as regarding a developer intendent to be used to develop the claimed composition, rather than as components of the photosensitive composition itself. It is the position of the Examiner that a developer composition intended to be utilized to develop the photosensitive composition after image-wise exposure does not provide a patentable distinction over a prior art photosensitive composition that comprises the same components, but which is intended to be used with a different developer composition.

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2015018226 A), hereinafter Yokoyama, as evidenced by Ebe et al. (U.S. 2013/0164869 A1), hereinafter Ebe, as applied to claims 15-17, 19-22, 24-28, 30-31, and 33-34 above, and further in view of Tseng (U.S. 2014/0293400 A1).
Regarding claim 23, Yokoyama does not teach that the composition further contains a compound having two or more epoxy groups and selected form the group consisting of the formula (C) and formula (D) as the (IV) of claim 15, in addition to the silicone oligomer (additives, [0088]; "polymer", [0093]). Yokoyama further teaches the addition of additives to the composition to improve the quality of the lithographic process ([0088]).
Tseng teaches a known photosensitive composition ([0016]) comprising: (I) an alkali-soluble resin which is a polymer comprising a carboxyl-containing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Yokoyama to further include a crosslinking agent, such as diglycidyl ether type epoxy of Bisphenol A, as taught by Tseng. This would improve the heat resistance and chemical resistance of the cured film of Yokoyama. Furthermore, Yokoyama, while not teaching a crosslinking agent specifically, does permit the addition of additives to the composition and does not limit the additives to those specifically mentioned.
Regarding claim 35, Tseng further teaches ([0117], diglycidyl ether type epoxy of Bisphenol A) that each R3 is independently an alkyl group of 1 to 8 carbon atoms (methyl group), and p is an integer of 0 to 2 (zero).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 21st, 2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejections of claims 15-17, 19-22, 24-28, 30-31, and 33-34, the addition of limitations regarding formula (C) and formula (D) to component (ii) of claim 15 does not overcome the rejections over Yokoyama as evidenced by Ebe because component (ii) is not require for a composition to meet the limitations of claim 15. Component (ii) is part on the limitations of component (IV), which is described as being: (i) a silicon oligomer and/or (ii) a compound having two or more epoxy groups. In the 103 rejection of claim 15 previously set forth, Yokoyama met the limitations of claim 15 by teaching (i) a silicon oligomer as component (IV). Thus, a further teaching of component (ii) was and still is not necessary to demonstrate the anticipation/obviousness of claim 15. Therefore, the amendment to the limitations of component (ii) has no impact on the 103 rejection over Yokoyama.
Regarding the 103 rejection of claim 23, Applicant states that “Tseng discloses (poly)glycidyl ester and (poly)glycidyl amine” but further argues that “Tseng fails to disclose a compound having two or more epoxy groups which is selected from the group consisting of formula (C) and (D).” However, disclosed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/         Examiner, Art Unit 1737